                 Case 2:20-cr-00137-RAJ Document 59 Filed 09/03/20 Page 1 of 3



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                             Plaintiff,                 Case No. CR20-137 RAJ

10          v.                                            DETENTION ORDER

11   BRYAN MICHAEL POLLESTAD,

12                             Defendant.

13

14   Offenses charged:

15          Count 1:       Conspiracy to Distribute Methamphetamine, Heroin, and Fentanyl in

16          violation of 21 U.S.C. § 846

17          Count 22:      Possession of Methamphetamine and Fentanyl with the Intent to Distribute

18          in violation of 21 U.S.C. §§ 841(a)(1), and 841(b)(1)(A) and (B), 18 U.S.C. § 2

19          Count 23:      Possession of Heroin with Intent to Distribute in violation of 21 U.S.C. §§

20          841(a)(1) and 841(b)(1)(B), 18 U.S.C. § 2

21          Count 27:      Possession of Methamphetamine, Heroin, and Fentanyl with Intent to

22          Distribute, in violation of 21 U.S.C. §§ 841 (a)(1) and 841(b)(1)(A), (B), and (C), 18 U.S.C.

23          §2

24

25
     DETENTION ORDER - 1
                 Case 2:20-cr-00137-RAJ Document 59 Filed 09/03/20 Page 2 of 3



 1          Count 30:       Conspiracy to Distribute Methamphetamine, Heroin, and Fentanyl in

 2          violation of 21 U.S.C. § 846

 3          Count 31:       Possession of Methamphetamine, Heroin, and Fentanyl with Intent to

 4          Distribute in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A) and (B), 18 U.S.C. § 2

 5          Count 33:       Possession of Heroin with Intent to Distribute in violation of 21 U.S.C. §§

 6          841(a)(1) and 841(b)(1)(A), 18 U.S.C. § 2

 7   Date of Detention Hearing: The Court held a hearing via a WebEx videoconference, with the

 8   consent of Defendant on September 3, 2020, due to the exigent circumstances as outlined in

 9   General Order 11-20. This detention order is without prejudice to renewing once the court has

10   reconstituted in-person hearings.

11          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

12   based upon the reasons for detention hereafter set forth, finds:

13          FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

14          1.      There is a rebuttable presumption of detention pursuant to 18 U.S.C. § 3142(e).

15          2.      Defendant stipulated to detention.

16          3.      Defendant poses a risk of nonappearance due to a history of failures to appear, non-

17                  compliance while on terms of supervision and non-compliance with court orders.

18                  Defendant was also not interviewed and therefore his background, history, and ties

19                  to the community are unknown. Defendant poses a risk of danger due to the nature

20                  of charged offense. Based on these findings, and for the reasons stated on the

21                  record, there does not appear to be any condition or combination of conditions that

22                  will reasonably assure the Defendant’s appearance at future court hearings while

23                  addressing the danger to other persons or the community.

24

25
     DETENTION ORDER - 2
                Case 2:20-cr-00137-RAJ Document 59 Filed 09/03/20 Page 3 of 3



 1         4.      Taken as a whole, the record does not effectively rebut the presumption that no

 2                 condition or combination of conditions will reasonably assure the appearance of the

 3                 Defendant as required and the safety of the community.

 4         IT IS THEREFORE ORDERED:

 5         (1)     Defendant shall be detained pending trial, and committed to the custody of the

 6                 Attorney General for confinement in a correction facility separate, to the extent

 7                 practicable, from persons awaiting or serving sentences or being held in custody

 8                 pending appeal;

 9         (2)     Defendant shall be afforded reasonable opportunity for private consultation with

10                 counsel;

11         (3)     On order of a court of the United States or on request of an attorney for the

12                 government, the person in charge of the corrections facility in which Defendant is

13                 confined shall deliver the defendant to a United States Marshal for the purpose of

14                 an appearance in connection with a court proceeding; and

15         (4)     The Clerk shall direct copies of this Order to counsel for the United States, to

16                  counsel for the Defendant, to the United States Marshal, and to the United States

17                  Pretrial Services Officer.

18         Dated this 3rd day of September, 2020.

19


                                                         A
20

21                                                       MICHELLE L. PETERSON
                                                         United States Magistrate Judge
22

23

24

25
     DETENTION ORDER - 3
